Citation Nr: 1010502	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for aid and attendance or housebound benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a January 2009 VA examination, the Veteran stated that 
she was scheduled for surgery on her right foot in February 
2009.  In the March 2009 supplemental statement of the case, 
the RO stated that a "review of additional records [did] not 
show that surgery was performed."  However, there is no 
indication how the RO made that determination as there is no 
documented request for surgical records and there were no 
additional records in the claims file following the January 
2009 VA examination.  The AMC/RO should make arrangements to 
obtain any February 2009 (or subsequent) surgical records and 
any additional records pertaining to the Veteran's right foot 
disability on remand.

The Board also finds that the Veteran should be afforded a VA 
examination to evaluate her current need for regular aid and 
attendance of another person or by reason of being 
housebound.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); see Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The VA examinations conducted to date have 
considered both service-connected and nonservice-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated the Veteran for her 
right foot disability following the 
January 2009 VA examination, including 
reports of the scheduled February 2009 
(or subsequent) surgery.  After securing 
the necessary release(s), obtain these 
records, including any additional VA 
treatment records.  If these records are 
not available, a negative reply is 
required.

2.  After completion of the foregoing, 
schedule the Veteran for a VA examination 
to determine the nature and resulting 
limitations of her disabilities.  A VA 
Form 21-2680 (Examination for  Housebound 
Status or Permanent Need for Regular Aid 
and Attendance) must be completed as 
well.  The claims folder must be made 
available to the examiner.  All indicated 
tests or studies should be accomplished.  
The examiner should comment upon the 
resulting limitations from the Veteran's 
identified disabilities.  Her current 
service-connected disabilities are: (i) 
adjustment reaction with mixed features 
and depression, previously classified as 
agoraphobia with panic attacks; (ii) 
right hallux valgus with bursitis, status 
post implant excision; and (iii) duodenal 
ulcer.  The examiner should address the 
following:

(a) whether the Veteran requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the Veteran is 
able to dress or undress herself, to keep 
herself ordinarily clean and presentable; 
to feed herself, or to attend to the 
wants of nature, and, if so, why;

(b) whether the Veteran requires the 
assistance of another in protecting 
herself from the ordinary hazards of 
daily living, and, if so, why; (c) 
whether the Veteran is restricted to her 
home or the immediate vicinity thereof; 
and, (d) to what extent the above 
limitations are due to the Veteran's 
service-connected disabilities.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale. 

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, she should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


